Pfeifer, J.,
dissenting.
{¶ 63} I dissent because this case presents issues that merit oral argument. Although the granting of writs of mandamus and prohibition to determine the constitutionality of statutes is “ ‘limited to exceptional circumstances that demand early resolution,’ ” issues regarding Ohio’s workers’ compensation system, due to its comprehensive reach and wide impact, have in the past been the focus of exceptional review. State ex rel. Ohio AFL-CIO v. Ohio Bur. of Workers’ Comp., 97 Ohio St.3d 504, 2002-Ohio-6717, 780 N.E.2d 981, ¶ 12, quoting State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 515, 715 N.E.2d 1062 (Pfeifer, J., concurring); see, also, State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 631 N.E.2d 582. Because this case could have a far-reaching effect on Ohioans, and because it is tied to an earlier decision by this court on a related issue, Holeton v. Crouse Cartage Co. (2001), 92 Ohio St.3d 115, 748 N.E.2d 1111, it deserves our most thorough consideration, which would include oral argument. The parties agree, and the public would benefit.
Vorys, Sater, Seymour & Pease, L.L.P., Robert A. Minor, and Robin Obetz, urging affirmance for amicus curiae Ohio Self-Insurers Association.